Citation Nr: 1501176	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), initially evaluated as 30 percent disabling, prior to June 12, 2012. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of these matters has been transferred to the RO in St. Petersburg, Florida.

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2012, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In a November 2012 rating decision, the Veteran was awarded a 100 percent rating for PTSD, effective June 12, 2012.  As this does not represent a full grant of benefits for the entire appeals period and because the Veteran is presumed to be seeking maximum available benefit for a given disability, the claim for an increased rating, prior to June 12, 2012, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of an increased rating for service-connected intervertebral disc syndrome, degenerative joint disease (DJD) of the lumbar spine has been raised by the record (see BVA hearing transcript, p. 13), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  This matter was previously referred in the May 2012 Board remand without further action taken. 


FINDINGS OF FACT

1.  Prior to June 12, 2012, the Veteran's service-connected PTSD has been manifested by occasional suicidal ideations, severe sleep disturbances, memory loss, nightmares and near continuous depression.

2.  Prior to June 12, 2012, total occupational and social impairment was not demonstrated due to the service-connected PTSD due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time and place; memory loss for names of close relatives, own occupation or own name; persistent hallucinations or delusions; or inability to perform activities of daily living; or symptoms of a similar severity.  

3.  The Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for the service-connected PTSD, prior to June 12, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In regard to the claim of entitlement to TDIU, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In regard to the claim for an increased rating, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In April 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection for PTSD was subsequently granted, and the Veteran appealed the assigned 30 percent rating, effective March 19, 2008.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, the Veteran was afforded a VA examination in June 2012.  The examiner reviewed the Veteran's medical records and conducted a mental examination of the Veteran.  Therefore, the Board finds that the examination is adequate for rating purposes. 

Further, the Veteran's medical records from VA facilities in Virginia and Florida have been obtained and considered.  Accordingly, the Board finds that the VA has met its duty to assist. Accordingly, the Board will address the merits of the claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

An October 2006 VA treatment note indicates that the Veteran was treated for symptoms of depression and PTSD.  His affect was anxious, and at times, tearful.  The Veteran reported recent suicidal ideations, which were partially linked to his frustrations with his physical ailments.  He denied homicidal ideations.  He was referred to the mental health intake. 

A November 2006 mental health intake note indicates that the Veteran's Beck Depression Inventory score was 30-63, in the extremely severe range.  His GAF score was 40.  On examination, the Veteran's orientation was noted to be ok; he exhibited appropriate behavior; his mood and affect were depressed and denied suicidal and homicidal ideations.  The Veteran denied hallucinations and delusions, his insight and judgment were good, and memory was ok. 

In a January 2007 mental health treatment note, the Veteran's GAF was noted to be 45 and the Veteran was diagnosed with PTSD.  A March 2007 VA treatment note indicates a GAF score of 45.  The Veteran was cooperative, but appeared tense.  His speech was normal rate, tone and volume.  He was dressed casually and did not show evidence of acute psychotic symptoms and denied auditory or visual hallucinations.  He denied suicidal or homicidal ideations.  His thought process was logical and goal oriented.  

January 2008 VA treatment notes indicate that the Veteran was stable, but more sensitive and cried at movies.  He reported irregular sleep patterns and nightmares about Vietnam.  He reported that he preferred to stay to himself and felt irritated with people.  He denied suicidal or homicidal ideations.  March 2008 VA treatment records indicate that the Veteran's alcohol use increased once his father moved in with him.  

A July 2008 VA treatment note indicates a history of nightmares, hypervigilence, hyperstartle reaction, avoidance behaviors and irritability.  The Veteran's medications were noted to have improved his sleep and decreased the occurrence of his nightmares.  

A November 2008 treatment note indicates that the Veteran was depressed due to his physical ailments and dealing with his father being moved into a facility.  He denied suicidal or homicidal ideations. 

An October 2009 VA treatment note indicates that the Veteran's depression had worsened, along with his physical ailments.  The Veteran reported that he "had no quality of life."  He denied manic symptoms, homicidal or suicidal ideations delusions or hallucinations.  He was noted to be significantly depressed with feelings of hopelessness.  Insight and judgment were not noted to be impaired at the time.  He was noted to have a moderate risk of suicidal behavior.  

In an October 2009 Notice of Disagreement, the Veteran reported that he suffers from suicidal ideations and was still under PTSD medications.  

In a May 2010 letter, the Veteran stated that his VA records did not accurately portray his suicidal thoughts and sleep problems.  He stated that he wrestles and punches in his sleep and wakes up after several hours, with difficulty falling back asleep.  He reported nightmares and suicidal feelings.  He noted that he takes medications to help with the symptoms, but also reported memory problems as a possible side effect of the medication.  

At the February 2012 Travel Board Hearing, the Veteran testified that over the previous 8 to 9 years, he has attempted suicide 3 times.  He stated that his symptoms worsen around the holidays and when he becomes frustrated with his physical limitations.  He also expressed homicidal thoughts against a VA doctor whom he thought mistreated him. 

The Veteran was afforded a VA examination in June 2012 where the examiner noted the Veteran's restricted social interactions and periodic work conflicts.  The Veteran reported insomnia, recurrent combat nightmares and intrusive memories, exaggerated startle, hypervigilance, hyperarousal, irritability, mood dysphoria, decreased concentration, social anxiety with isolating and avoidant behavior and emotional detachment.  He also reported restless sleep, interrupted by nightmares.  He reported episodic suicidal ideations with no recent impulses or current intent.  He was adamant about not being a burden and reported that he would consider suicide if his physical ailments worsened to that degree.  

On examination, the examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His symptoms were depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining work and social relationships, impaired impulse control, suicidal ideations, persistent danger of hurting himself and others, and intermittent inability to perform activities of daily living.  His GAF was 48.  

The RO assigned a total disability rating for PTSD effective June 12, 2012 (the date of the examination) by way of a November 2012 rating decision.

Prior to June 12, 2012

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble a 70 percent rating prior to June 12, 2012.  During that time, the Veteran's GAF scores ranged from 40-65, which signifies mild symptoms (depressed mood and mild insomnia or some difficulty in social, occupational or school functioning) to serious symptoms and impairment in reality testing or communication.  A GAF score of 65 was provided in July 2008 when the Veteran was assessed as well-groomed, oriented times 4 with appropriate behavior and a euthymic mood with a congruent affect, no suicidal or homicidal ideation or plans, relevant and coherent speech, organized and goal-directed thoughts, no delusions or hallucinations, adequate judgment and insight and intact memory.  The Veteran denied feeling hopeless or hopelessness although he was withdrawing from family, friends and society.  The Veteran was not judged to be at significant risk for self-harm.  However, earlier, his Beck Depression Inventory score was 30-63, in the extremely severe range.  He also indicated at the hearing that he has had suicide attempts 3 times in the past 8 years.  He also expressed homicidal ideations.  He has kept to himself and does not maintain a close relationship with anyone.  He has suffered from nightmares and severe sleep disturbances.  He has thoughts of having no purpose.  The Board finds the Veteran's medical records and the Veteran's statements to be competent and probative evidence of the severity of his PTSD. The overall level of disability shown prior to June 12, 2012 is that of occupational and social impairment with deficiencies in most areas due to severe sleep impairment, anxiety, irritability, suicidal ideation, homicidal thoughts, near continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty establishing and maintaining effective relationships.  

That being said, during this period, the Veteran's symptoms do not warrant a higher disability rating.  In this regard, although the Veteran does not associate with many people outside of his home, he does have a significant friend in his life.  While the Veteran has reported memory problems, there is no indication that the Veteran does not remember his own occupation, name or that of close relatives.  He has denied hallucinations or delusions.  Although he has suicidal ideations, there is no indication prior to June 12, 2012 that he was a persistent danger to himself or others.  The evidence also does not show symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to attend to activities of daily living or disorientation to time or place.  The other signs and symptoms present prior to June 12, 2012 were already considered in assigning the 70 percent evaluation.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In short, the Board finds that staged ratings are appropriate.  The RO has assigned a 100 percent rating from June 12, 2012.  The Veteran's signs and symptoms reflect that the 70 percent rating, but no higher, is appropriate prior to June 12, 2012.  To this extent, the appeal is granted.

IV. Extraschedular Consideration  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  Here, the Veteran's service-connected PTSD is manifested by signs and symptoms such as avoidance of certain activities, difficulty sleeping, difficulty establishing and maintaining social relationships and disturbances of mood.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for psychiatric symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

V.  Total Disability Rating

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is currently service-connected for erectile dysfunction, currently rated as noncompensable; sensory deficit of the sciatic nerve, rated as 10 percent disabling; degenerative joint disease of the lumbar spine with intervertebral disc syndrome and bladder dysfunction, rated as 20 percent disabling; and PTSD, rated as 70 percent disabling, prior to June 12, 2012 (granted in the current decision) and 100 percent thereafter.  His combined rating of 80 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).

In September 2006, the Veteran's primary care physician, Dr. A.S. submitted a letter which stated that the Veteran suffers from daily back pain from his severe sciatica and significant degenerative disease of the lumbar spine.  She opined that the Veteran cannot walk, fully stand upright or stand or sit in one position for any length of time.  She opined that his bladder dysfunction caused him to have to urinate frequently and take from 5 to 15 minutes to urinate.  She also noted that his PTSD symptoms have worsened.  She opined that his physical disabilities greatly limit his ability to be physically active. 
 
The Board finds this opinion to be probative in value on the issue of the Veteran's limitations.  As his treating physician, she is familiar with the Veteran's progress, or lack thereof, and his capabilities.  She provided a well-reasoned opinion as to what jobs the Veteran would be capable of handling and ruled out physical and sedentary employments.    

The Veteran testified that he previously tried to find a job in the sales industry, but was unsuccessful due to his memory problems, which were a side effect of his various medications and mental disability.  The Veteran temporarily owned a contracting business, but had to close it due to his inability to check on the work of his subcontractors.  In that regard, the Veteran reported that he had difficulty climbing ladders to review work and fell off of a platform once while inspecting work.  His highest level of education is high school.  The Board finds that the Veteran is competent to report his past work experiences and resulting difficulties.  The Board further finds his statements about trying a different line of work, to no avail, in an attempt to accommodate his physical and mental limitations to be credible.

In his claim for Social Security Administration disability benefits, the Veteran reported that he was limited in his ability to work due to a low back injury, neck injury, problems with his knees, ankles, hips, generalized degenerative joint disease, depression, PTSD, and bilateral carpal tunnel syndrome.  He also reported that the narcotics he used for the pain made him unstable.  He reported that he could pay attention for hours but he did forget things.  He usually finished what he started and could follow written instructions.  He had no problem getting along with authority figures as long as they knew what they were doing and did not micromanage.  He usually handled stress well although he could get short with people.  He could handle changes in his routine.  He did report having fears and thoughts of uselessness.  The Veteran described his job as that of a self-employed contractor who set up crews to do various types of building projects, handyman services, simple remodeling of kitchens, bathrooms, roof work, etc.  In that job, he used machines, tools, or equipment and walked/stood for 6 hours a day.  He also reported experience selling cars.  The Veteran was found disabled primarily due to degenerative joint disease and secondarily as a result of his back disorder.

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he is unable to obtain and maintain substantially gainful employment.  As a result of his lumbar spine disorder, he would not be able to stand or walk on job sites for most of the day.  The examiner in June 2012 also noted that he would have problems with lifting and carrying heavy objects and repetitive bending.  Moreover, he has to urinate frequently and this can take up to 15 minutes.  In addition, the Veteran reported in his TDIU claim form that he was taking pain medication which made it hard for him to concentrate and stay awake.  While the PTSD alone does not render him unable to work, he experiences severe sleep disturbances, near continuous depression, a tendency to isolate, suicidal thoughts, homicidal thoughts, irritability, and difficulty establishing and maintaining effective relationships, which in combination with the functional impairment resulting from other service-connected disorders, results in an inability to obtain or retain any type of employment, including sedentary employment and employment in sales.  

While the Veteran is assigned a total rating for PTSD from June 12, 2012, such does not moot the issue of TDIU prior thereto.  The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment. 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating of 70 percent, but not higher, for the service-connected PTSD, prior to June 12, 2012 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


